COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 MANUEL TORRES,                                                No. 08-12-00096-CR
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                        County Criminal Court No. 4
                                                §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                       Appellee.                               (TC # 20090C07495)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the trial court and remand the cause for new

trial, in accordance with the opinion of this Court, and that this decision be certified below for

observation.

       IT IS SO ORDERED THIS 18TH DAY OF SEPTEMBER, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)